DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/01/221 has been entered.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Malkowski et al. (US 2012/0253131 A1) or Danitz et al. (US 7,682,307 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a first plurality of controls links each comprising a first distal end portion including a guide connection feature having: a first protruding structure located distal of and in contact with the second guide; and a second protruding structure 
Malkowski teaches an insertion device comprising first, second, and third guides that each include channels in which a first, second, and third plurality of control links extend in order to selectively control the first, second, and third guides as well as a tool interface (see pages 4-6 of the Final Rejection mailed 6/03/2021). Distal and proximal ends of the first plurality of control links include structures to secure the ends of the control links to the respective guides. Malkowski fails to teach first and second protruding structures sandwiching and directly engaging the second guide. Similarly, Danitz teaches a first protruding structure (cable terminator 400) located distal of and in contact with a guide (link 410; Fig. 4B). However, Danitz also fails to disclose a second protruding structure located proximal of and in contact with the guide, wherein the guide is disposed immediately between the first and second protruding structures.
Because none of the prior art documents teach the insertion device(s) as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 19 according to the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Danitz (US 8,182,417 B2) is noted for teaching protruding structures at ends of control links at different guides (Fig. 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771